OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end: October 31, 2012 Date of reporting period: January 31, 2012 Item 1. Schedule of Investments ISI Strategy Fund Schedule of Investments January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% Consumer Discretionary - 12.29% Automobiles - 0.09% Ford Motor Co. $ Diversified Consumer Services - 0.20% ITT Educational Services, Inc.* School Specialty, Inc.* Hotels, Restaurants & Leisure - 4.05% Ameristar Casinos, Inc. Brinker International, Inc. Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. International Game Technology Las Vegas Sands Corp.* Marriott International, Inc. - Class A Marriott Vacations Worldwide Corp.* McDonald's Corp. Internet & Catalog Retail - 0.33% Blue Nile, Inc.* Expedia, Inc. Overstock.com, Inc.* TripAdvisor, Inc.* Media - 3.40% AMC Networks, Inc. - Class A* Cablevision Systems Corp. - New York Group - Class A CBS Corp. - Class B - Non-Voting Shares Comcast Corp. - Class A DIRECTV - Class A* Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) 95 Liberty Global, Inc. - Class A* Liberty Media Corp. - Liberty Capital - Series A* News Corp. - Class A Scholastic Corp. Sirius XM Radio, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Virgin Media, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Consumer Discretionary - 12.29% (continued) Media - 3.40% (continued) Walt Disney Co. (The) $ World Wrestling Entertainment, Inc. Multi-Line Retail - 0.92% Dillard's, Inc. - Class A Dollar General Corp.* Dollar Tree, Inc.* Macy's, Inc. Nordstrom, Inc. Target Corp. Specialty Retail - 2.85% AutoZone, Inc.* Bed Bath & Beyond, Inc.* Buckle, Inc. (The) Chico's FAS, Inc. Express, Inc.* Finish Line, Inc. (The) - Class A Gap, Inc. (The) Hibbett Sports, Inc.* Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. New York & Co., Inc.* PetSmart, Inc. Systemax, Inc.* Tiffany & Co. Williams-Sonoma, Inc. Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.45% NIKE, Inc. - Class B Consumer Staples - 9.15% Beverages - 0.61% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Consumer Staples - 9.15% (continued) Beverages - 0.61% (continued) PepsiCo, Inc. $ Food & Staples Retailing - 2.43% CVS Caremark Corp. Kroger Co. (The) Pantry, Inc. (The)* Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 1.70% General Mills, Inc. Hershey Co. (The) Hormel Foods Corp. McCormick & Co., Inc. - Non-Voting Shares Smart Balance, Inc.* Tyson Foods, Inc. - Class A Household Products - 1.18% Procter & Gamble Co. (The) Personal Products - 0.03% Revlon, Inc. - Class A* Tobacco - 3.20% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Vector Group Ltd. Energy - 11.39% Energy Equipment & Services - 1.09% Bristow Group, Inc. Cal Dive International, Inc.* Complete Production Services, Inc.* Diamond Offshore Drilling, Inc. Halliburton Co. Newpark Resources, Inc.* RPC, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Energy - 11.39% (continued) Energy Equipment & Services - 1.09% (continued) SEACOR Holdings, Inc.* $ Unit Corp.* Oil, Gas & Consumable Fuels - 10.30% Alon USA Energy, Inc. Berry Petroleum Co. - Class A Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Contango Oil & Gas Co.* Continental Resources, Inc.* Crosstex Energy, Inc. CVR Energy, Inc.* Devon Energy Corp. Enbridge Energy Management LLC* Energy XXI (Bermuda) Ltd.* Exxon Mobil Corp. Goodrich Petroleum Corp.* Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. McMoRan Exploration Co.* Murphy Oil Corp. Occidental Petroleum Corp. Quicksilver Resources, Inc.* Rex Energy Corp.* Ship Finance International Ltd. Southern Union Co. Southwestern Energy Co.* Spectra Energy Corp. W&T Offshore, Inc. Whiting Petroleum Corp.* World Fuel Services Corp. Financials - 13.60% Capital Markets - 2.31% American Capital Ltd.* BlackRock, Inc. - Class A ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Financials - 13.60% (continued) Capital Markets - 2.31% (continued) Charles Schwab Corp. (The) $ Invesco Ltd. Morgan Stanley SEI Investments Co. TD AMERITRADE Holding Corp. Commercial Banks - 2.25% CapitalSource, Inc. Centerstate Banks, Inc. Cullen/Frost Bankers, Inc. First Busey Corp. First Horizon National Corp. FirstMerit Corp. Hanmi Financial Corp.* 25 MB Financial, Inc. Republic Bancorp, Inc. - Class A Susquehanna Bancshares, Inc. SVB Financial Group* Webster Financial Corp. Wells Fargo & Co. Consumer Finance - 0.50% Advance America Cash Advance Centers, Inc. DFC Global Corp.* Discover Financial Services Diversified Financial Services - 2.35% Bank of America Corp. CBOE Holdings, Inc. Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. Leucadia National Corp. Insurance - 3.14% Allstate Corp. (The) American Equity Investment Life Holding Co. Berkshire Hathaway, Inc. - Class B* ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Financials - 13.60% (continued) Insurance - 3.14% (continued) Brown & Brown, Inc. $ Cincinnati Financial Corp. CNA Financial Corp. CNO Financial Group, Inc.* Loews Corp. ProAssurance Corp. Protective Life Corp. Prudential Financial, Inc. StanCorp Financial Group, Inc. Real Estate Investment Trusts - 2.21% American Capital Agency Corp. American Tower Corp. Hatteras Financial Corp. National Retail Properties, Inc. Public Storage Thrifts & Mortgage Finance - 0.84% First Niagara Financial Group, Inc. New York Community Bancorp, Inc. Oritani Financial Corp. TFS Financial Corp.* Health Care - 12.26% Biotechnology - 2.13% Acorda Therapeutics, Inc.* Amylin Pharmaceuticals, Inc.* Biogen Idec, Inc.* Cepheid, Inc.* Cubist Pharmaceuticals, Inc.* Emergent Biosolutions, Inc.* Incyte Corp.* InterMune, Inc.* Maxygen, Inc.* Momenta Pharmaceuticals, Inc.* Myriad Genetics, Inc.* Neurocrine Biosciences, Inc.* Spectrum Pharmaceuticals, Inc.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Health Care - 12.26% (continued) Biotechnology - 2.13% (continued) Synta Pharmaceuticals Corp.* $ United Therapeutics Corp.* Health Care Equipment & Supplies - 1.18% Baxter International, Inc. IDEXX Laboratories, Inc.* Meridian Bioscience, Inc. RTI Biologics, Inc.* Sirona Dental Systems, Inc.* STERIS Corp. Health Care Providers & Services - 2.70% AmerisourceBergen Corp. Catalyst Health Solutions, Inc.* Community Health Systems, Inc.* Health Management Associates, Inc. - Class A* Health Net, Inc.* HealthSouth Corp.* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* MEDNAX, Inc.* Owens & Minor, Inc. Select Medical Holdings Corp.* Team Health Holdings, Inc.* Tenet Healthcare Corp.* Health Care Technology - 0.13% Allscripts Healthcare Solutions, Inc.* Omnicell, Inc.* Life Sciences Tools & Services - 0.23% Bruker Corp.* Pharmaceuticals - 5.89% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Health Care - 12.26% (continued) Pharmaceuticals - 5.89% (continued) Forest Laboratories, Inc.* $ Johnson & Johnson Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Pfizer, Inc. Salix Pharmaceuticals Ltd.* ViroPharma, Inc.* Industrials - 10.33% Aerospace & Defense - 1.77% AAR Corp. Alliant Techsystems, Inc. Boeing Co. (The) Honeywell International, Inc. Huntington Ingalls Industries, Inc.* Northrop Grumman Corp. Taser International, Inc.* United Technologies Corp. Air Freight & Logistics - 0.46% FedEx Corp. United Parcel Service, Inc. - Class B Airlines - 0.11% Allegiant Travel Co.* United Continental Holdings, Inc.* Building Products - 0.33% Fortune Brands Home & Security, Inc.* Griffon Corp.* Simpson Manufacturing Co., Inc. Commercial Services & Supplies - 0.44% ABM Industries, Inc. Corrections Corp. of America* Geo Group, Inc. (The)* United Stationers, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Industrials - 10.33% (continued) Commercial Services & Supplies - 0.44% (continued) US Ecology, Inc. $ Viad Corp. Construction & Engineering - 0.14% Aecom Technology Corp.* Tutor Perini Corp.* Industrial Conglomerates - 1.12% 3M Co. General Electric Co. Machinery - 2.45% Actuant Corp. - Class A Blount International, Inc.* Briggs & Stratton Corp. Caterpillar, Inc. CLARCOR, Inc. Graco, Inc. Illinois Tool Works, Inc. Joy Global, Inc. Mueller Industries, Inc. Sauer-Danfoss, Inc.* Professional Services - 1.05% FTI Consulting, Inc.* Mistras Group, Inc.* Pendrell Corp.* Verisk Analytics, Inc. - Class A* Road & Rail - 1.13% Knight Transportation, Inc. Landstar System, Inc. RailAmerica, Inc.* Union Pacific Corp. Trading Companies & Distributors - 1.33% DXP Enterprises, Inc.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Industrials - 10.33% (continued) Trading Companies & Distributors - 1.33% (continued) Fastenal Co. $ Titan Machinery, Inc.* Watsco, Inc. WESCO International, Inc.* Information Technology - 17.48% Communications Equipment - 0.54% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Comtech Telecommunications Corp. Motorola Solutions, Inc. QUALCOMM, Inc. Computers & Peripherals - 4.58% Apple, Inc.* Cray, Inc.* Hewlett-Packard Co. Lexmark International, Inc. NCR Corp.* QLogic Corp.* STEC, Inc.* Synaptics, Inc.* Electronic Equipment, Instruments & Components - 1.12% Anixter International, Inc.* AVX Corp. Brightpoint, Inc.* Insight Enterprises, Inc.* Itron, Inc.* Plexus Corp.* Power-One, Inc.* ScanSource, Inc.* Tech Data Corp.* Vishay Intertechnology, Inc.* Internet Software & Services - 1.72% Earthlink, Inc. ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Information Technology - 17.48% (continued) Internet Software & Services - 1.72% (continued) Google, Inc. - Class A* $ j2 Global, Inc. NIC, Inc. ValueClick, Inc.* WebMD Health Corp.* XO Group, Inc.* Yahoo!, Inc.* IT Services - 4.25% CACI International, Inc. - Class A* Cardtronics, Inc.* Computer Sciences Corp. DST Systems, Inc. Fidelity National Information Services, Inc. Forrester Research, Inc.* Heartland Payment Systems, Inc. International Business Machines Corp. ManTech International Corp. - Class A Teradata Corp.* Semiconductors & Semiconductor Equipment - 2.08% Cirrus Logic, Inc.* GT Advanced Technologies, Inc.* Intel Corp. Novellus Systems, Inc.* OmniVision Technologies, Inc.* Texas Instruments, Inc. Veeco Instruments, Inc.* Software - 3.19% ANSYS, Inc.* Blackbaud, Inc. Microsoft Corp. Oracle Corp. Pegasystems, Inc. Quest Software, Inc.* SolarWinds, Inc.* Taleo Corp. - Class A* ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Information Technology - 17.48% (continued) Software - 3.19% (continued) Tyler Technologies, Inc.* $ Websense, Inc.* Materials - 3.75% Chemicals - 2.03% A. Schulman, Inc. CF Industries Holdings, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) Georgia Gulf Corp.* Innophos Holdings, Inc. Olin Corp. PolyOne Corp. Rockwood Holdings, Inc.* RPM International, Inc. W.R. Grace & Co.* Containers & Packaging - 0.18% Graphic Packaging Holding Co.* Silgan Holdings, Inc. Metals & Mining - 1.54% Freeport-McMoRan Copper & Gold, Inc. Hecla Mining Co. Metals USA Holdings Corp.* Newmont Mining Corp. Royal Gold, Inc. Southern Copper Corp. Titanium Metals Corp. Worthington Industries, Inc. Telecommunication Services - 1.55% Diversified Telecommunication Services - 1.45% AT&T, Inc. CenturyLink, Inc. Cogent Communications Group, Inc.* Premiere Global Services, Inc.* ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) Security Shares Market Value COMMON STOCKS - 94.06% (continued) Telecommunication Services - 1.55% (continued) Diversified Telecommunication Services - 1.45% (continued) Verizon Communications, Inc. $ Wireless Telecommunication Services - 0.10% USA Mobility, Inc. Utilities - 2.26% Electric Utilities - 0.96% Exelon Corp. Northeast Utilities PPL Corp. Multi-Utilities - 0.71% Alliant Energy Corp. Ameren Corp. Water Utilities - 0.59% American Water Works Co., Inc. Total Common Stocks (Cost $43,409,044) $ Security Interest Rate Maturity Date Principal Amount Market Value US TREASURY OBLIGATIONS - 4.00% US Treasury Notes % 01/31/16 $ $ US Treasury Notes % 08/15/20 US Treasury Bonds % 08/15/19 Total US Treasury Obligations (Cost $2,090,043) $ Security Principal Amount Market Value REPURCHASE AGREEMENTS - 2.24% JPMorgan Chase, N.A. Dated 01/31/12, 0.10%, principal and interest in the amount of $1,295,004 to be repurchased 02/01/12, collateralized by US Treasury Inflation-Protected Note, par value of $1,040,000 due to 07/15/19 with a value of $1,323,214 (Cost $1,295,000) $ $ Total Investments - 100.30% (Cost $46,794,087)** $ Liabilities in Excess of Other Assets - (0.30)% ) Net Assets - 100.00% $ ISI Strategy Fund Schedule of Investments (continued) January 31, 2012 (Unaudited) * Non-income producing security. ** Cost for Federal income tax purposes is $46,794,087 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. ISI Strategy Fund Notes to Schedule of Investments January 31, 2012 (Unaudited) 1. Securities Valuation ISI Strategy Fund’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRSs”).” ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between U.S. GAAP and IFRS. ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. In addition, ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. Management is currently evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. ISI Strategy Fund Notes to Schedule of Investments (continued) January 31, 2012 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
